Title: From John Adams to Joseph Ward, 14 November 1809
From: Adams, John
To: Ward, Joseph



Dear Sir,—
Quincy, November 14, 1809.

Your letter of the 2nd is, like all your other letters, a cordial to me. I seem to be conversing with one of the ultimi Americanorum. Your sentiments and mine upon public faith and public credit are perfectly consonant and concordant. As long as old Tenor or new Tenor Land Bank Bills, Continental currency, or Bank Bills of any kind, are made the medium of trade and standard of value, there can be no certain public or private faith, public or private credit. There has scarcely been a public or private contract or covenant honestly fulfilled since 1775.
Poor Mr. Ames! I loved him living, and tenderly regard his memory since his decease. He had brilliant talents, amiable dispositions, and virtuous principles and habits. His mind, nevertheless, always appeared to me to be sicklied over with a pale cast of thought, unfavorable to every man who had been active in the Revolution, and very charitable to all who had been active in the opposition to it, or neutral or lukewarm in the course of it. I attributed this bias to several causes. 1. His father and his mother, if I remember right, were both of this character. I may be mistaken in this; but, having been personally acquainted with both, this is the impression that remains upon my mind. 2. He married a daughter of Col. Worthington, who was never a Whig, but stood high in the esteem of all the ministerial people, and all their connexions and friends. This alliance recommended him to all that kind of men in all the states in the Union. 3. To my certain knowledge he was early adopted by that circle in Boston, and was expressly set up and cried up as a rival to Jarvis, and to prevent him from being sent to Congress in 1789; and to oppose Hancock and Adams in the government of Massachusetts. 4. All these causes contributed to endear him to Hamilton and Hamilton to him; for Hamilton owed his first rise, his continued support, and all his panegyrics, to this class of people and the speculators. Hamilton led him to support all his crude notions of finance, a science which neither of them ever understood. 5. The narrow circle in which Mr. Ames moved all his lifetime never afforded him an opportunity to know much of the world or the general character of mankind; and to speak impartial truth, he never was remarkable for sagacity or profound judgment. His fancy was the most thinking faculty of his mind, and his eloquence his most eminent talent. Thus circumstanced, he naturally and easily imbibed all that admiration, esteem, love, and almost devotion to England; all that hatred and horror of France, and all that contempt of his own countrymen which appear in his works, and which was common to him and all his connexions, and which you know was so conspicuous in Hutchinson, the Olivers, Tim Ruggles, and all the Tories of their time.
You think it probable that Bonaparte will subject the continent of Europe. I cannot agree with you in this opinion. If he maintains his own power over France, and places his brother on the throne of Spain, and maintains another brother as King of Holland, and another as King of Westphalia, all this will not be subjecting Europe. All this will be but a rope of sand, unless it is cemented by more numerous armies than he can command. I hope Britain will not be able to maintain her assumed sovereignty of the seas, because it will be more dangerous and oppressive to mankind than all the dominion which Napoleon will ever acquire over Europe. Your question, whether “South America will declare for a new Spanish kingdom?” is more difficult to answer. I am not sufficiently informed of the state of South America, nor the character of the people, to form a judgment. All that I know is that superstition is their most predominant character. They think salvation is monopolized by old Spain and her colonies, and the English, as heretics, all doomed to everlasting flames. I should guess they will not harmonize long with the English as subjects or allies; but finally settle down with Spain, whoever may be king.
I am, sir, with great regard, / Your obliged humble servant,

John Adams.